Citation Nr: 1760942	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  10-11 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hand osteoarthritis (claimed as residuals of frostbite of the hands).

2.  Entitlement to service connection for a disability manifested by upset stomach and chest pain (claimed as a stomach disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had an initial period of active duty for training (ACDUTRA) from November 1983 to April 1984, and active service from March 1989 to June 1998 and from January 2003 to July 2004.  He also had service in the Southwest Theater of Operations from September 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In March 2017, the Board remanded this matter (service connection for a bilateral hand disability and a stomach disorder) to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Also, in this regard, in the March 2017 decision, the Board remanded the issues of service connection for a scar on the lower left side, sinusitis and allergies, mallet finger of the left third finger, a disability manifested as groin pain, a low back disability, a cervical spine disability, a skin disability, and a left ankle disability.  Pursuant to the March 2017 Board Remand, in a September 2017 rating decision, the RO fully granted service connection for left lower side scar, sinusitis with rhinitis, mallet finger of the left third finger, groin strain Group XIV, lumbar strain, cervical strain, eczema, and left ankle strain; therefore, these issues are not in appellate status, and are not before the Board because there remain no questions of law or fact as to the fully granted issues.

A May 2007 VA Form 119 (Report of Contact) indicates that a claim of entitlement to service connection for a right ankle disability was raised.  This issue has not yet been adjudicated by the AOJ; therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  The Board notes that this issue was previously referred in the September 2013, August 2016, and March 2017 Board Remands.  In an October 2016 memorandum, the Appeals Management Center (AMC) requested that the RO process the Veteran's claim of entitlement to service connection a right ankle condition.  To date, no action has been taken regarding the claim of service connection a right ankle condition and the RO is again instructed to adjudicate the claim.

The issue of service connection for a disability manifested by upset stomach and/or chest pain is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran did not sustain frostbite of the hands in service.

2.  Symptoms of bilateral hand osteoarthritis were not chronic in service, were not continuous after service separation, and did not manifest to a compensable degree within one year of separation from service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hand osteoarthritis are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 
814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection for Osteoarthritis of the Hands

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, osteoarthritis, as arthritis, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as osteoarthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

In this case, the Veteran contends that he has a current bilateral hand disability as a result of frostbite he sustained during active service.  The Board first finds that the evidence of record demonstrates that the Veteran has currently diagnosed osteoarthritis of the hands.  See April 2017 VA examination.

The Board notes the Veteran's contention that he had frostbite and was treated for such in service.  In a March 2003 service treatment record, the Veteran complained of a history of susceptibility to the cold in the hands.  At that time, he also complained of numbness and color change of the fingertips after physical training that day.  Upon physical examination, however, the Veteran had a normal examination of the hands and fingers.  Significantly, he was not diagnosed with frostbite.

Although osteoarthritis is a chronic disease under 38 U.S.C. § 3.309(a) (as arthritis), after a review of all the evidence of record, lay and medical, the Board finds that the Veteran's bilateral hand osteoarthritis did not manifest chronic symptoms in service, did not manifest continuous symptoms after service, and did not manifest within one year of service separation, including to a compensable degree.  Service treatment records are absent for complaints of, treatment for, and diagnosis of, bilateral hand osteoarthritis or symptoms of bilateral hand osteoarthritis.  Indeed, the appellant does not contend that the Veteran had symptoms of bilateral hand osteoarthritis in service or for many years after service.  Instead, the appellant asserts that the bilateral hand osteoarthritis is related to the claimed frostbite sustained in service.  Based on the above, the Board finds the criteria for presumptive service connection for a chronic disease under 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 have not been met; therefore, the appeal, under a presumptive basis for a chronic disease, must be denied.

In short, because an in-service injury, disease, or event (particularly, frostbite) has not been shown, the Board does not reach the additional direct service connection question of the relationship (nexus) between the Veteran's bilateral hand osteoarthritis and service.  As such, the preponderance of the evidence is against the appeal of service connection for osteoarthritis of the hands, and the appeal must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for osteoarthritis of the hands is denied.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's appeal of service connection for a disability manifested by upset stomach and/or chest pain.  

In June 2017, the Veteran was afforded a VA examination for stomach and duodenal conditions (not including gastroesophageal reflux disease (GERD) or esophageal disorders).  Although the VA examiner opined that there is no clinical evidence to support a diagnosis at this time for the claim of a stomach disability, the VA examiner also noted that the Veteran's upset stomach started in service, which was treated by medical with Pepcid.  Further, the VA examiner indicated that the Veteran (now) reports an upset stomach, heartburn, and chest discomfort.  The Veteran reported taking Zantac and changing his diet.  Significantly, the VA examiner concluded that all of the reported symptoms are more related to GERD and not a stomach condition.

In this regard, the issue on appeal encompasses all conditions that may be manifested by an upset stomach and/or chest pain.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Indeed, during service, the Veteran had multiple complaints of upset stomach, stomach pain, and/or chest pain.  See April 4, 1995, April 18, 1995, March 1997, March 2003, and August 2003 Service Treatment Records.

As such, the Board finds that a VA examination is warranted to assist in determining the etiology of a disability manifesting in upset stomach and/or chest pain, if any.  

Accordingly, the issue of service connection for is REMANDED for the following actions:

1. Schedule an appropriate VA examination to assist in determining the nature and etiology of any current disability manifesting in upset stomach and/or chest pain, to include, but not limited to, GERD.  Following a review of all relevant evidence from the electronic file, an interview with the Veteran to obtain a complete medical history (to include any relevant in-service and post-service injuries/diseases), an examination, and any necessary testing, the VA examiner is asked to offer the following opinions:

a) Does the Veteran have a current disability manifesting in upset stomach and/or chest pain?

If the Veteran does not have a diagnosed disability manifesting in upset stomach and/or chest pain, to include, but not limited to, GERD, the VA examiner should so state.

b) If the Veteran has a current disability manifesting in upset stomach and/or chest pain, is it as likely as not (a 50 percent probability or greater) that the disability began during service or is etiologically related to active service?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. After completion of the above and any additional development deemed necessary, the appeal of service connection for a disability manifesting in upset stomach and/or chest pain should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


